Citation Nr: 0407623	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-09 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The veteran served on active duty from April 1987 until April 
1991.  Service in Southwest Asia during the Persian Gulf War 
is indicated by the evidence of record. 

In January 2001, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  The November 
2001 rating decision denied the veteran's claim.  The veteran 
disagreed with the November 2001 rating decision and 
initiated this appeal.  The RO issued its statement of the 
case (SOC) in January 2003.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal in 
March 2003.

In connection with his appeal the veteran presented personal 
testimony before the undersigned Veterans Law Judge in 
Washington, D.C. in November 2003.  A transcript of the 
hearing has been associated with the veteran's VA claims 
file.

For reasons explained immediately below, the Board believes 
that a remand is in order.   This appeal is REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

The veteran is seeking entitlement to service connection for 
PTSD.  In substance, he contends that stressful experiences 
in Southwest Asia during the Persian Gulf War led to 
currently diagnosed PTSD.

Pertinent law and regulations

In general, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2003); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy." 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2003).
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy. See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  



Reasons for remand

Combat stressor corroboration

In this case, the evidence of record includes several 
diagnoses of PTSD and statements from the veteran's 
counselors regarding his ongoing PTSD treatment.

With respect to the crucial element pertaining to in-service 
stressors, the official records indicate that the veteran 
served as an infantryman attached to A Company, 1st 
Battalion, 18th Infantry in Southwest Asia during the Persian 
Gulf War.  There is, however, no official evidence currently 
of record indicating that he actually participated in combat.  
The RO requested the veteran's service personnel records.  To 
date they have only obtained the veteran's DD 214 and DD 215.  
The records received do not provide confirmation of the 
veteran's engagement in combat.  

Because combat status could not be objectively confirmed, the 
RO by May 2001 letter requested that the veteran provide a 
list of the specific stressors that led to his claimed PTSD.  
The veteran was asked to provide specific dates and places 
for the events specified, and to provide the names, ranks, 
and units of any personnel that were involved with these 
events.  The veteran has provided some additional 
information, including a list of names of commanding officers 
and soldiers from his company, a reference to participation 
in a raid on "Talif Airfield Base" between February 24th and 
February 28th 1991 and photographs submitted.

The veteran provided additional stressor descriptions during 
his testimony before the Board.  During that testimony, the 
veteran also indicated that as of the date of the hearing, he 
was awaiting a decision regarding his application for a 
Combat Infantryman Badge. To date, the Board has received no 
additional information from the veteran or his representative 
regarding the status of his application for his Combat 
Infantryman Badge.  

Although the RO made an initial request to the U.S. Armed 
Services Center for Research of Unit Records (USACRUR) for 
records to confirm the veteran's combat stressors, that 
request was made before the veteran provided the additional 
details concerning the nature of his service in Southwest 
Asia.  The Board believes that additional efforts must be 
made to obtain information from USASCRUR.  

The VCAA

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA) redefines the obligations of VA with respect to 
its duty to notify and assist the veteran in the development 
of his claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The VCAA is applicable to all claims filed on 
or after the date of its enactment, or filed before the date 
of enactment and not yet final as of that date.  

After a review of the record, the Board has determined that 
although the RO sent the veteran a letter in May 2001 
requesting a description of the veteran's claimed combat 
stressors, that letter did not advise the veteran as to any 
additional information and evidence needed to substantiate 
and complete his claim.  The letter did not advise the 
veteran of which part, if any, of the additional evidence was 
to be provided by the veteran and which part, if any, VA 
would attempt to obtain on behalf of the veteran.  As such, 
there has been no notice to the veteran of the division of 
responsibilities between him and VA in obtaining evidence 
necessary to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

Nexus evidence

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a nexus between his PTSD and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.

There is of record a current medical diagnosis of PTSD; 
accordingly, element (1) has arguably been satisfied.  
However, the questions of medical evidence of a causal nexus 
between the veteran's PTSD and the claimed in-service 
stressor, and whether there is credible supporting evidence 
that an in-service stressor actually occurred remain.  

With respect to element (2), medical nexus, a review of the 
pertinent medical evidence of record shows references to the 
veteran's self-reported traumatic experiences in the military 
as well as references to an incident from the veteran's 
childhood.  The examiner made no determination of whether the 
diagnosed PTSD was related to the reported in-service or pre-
service stressors.  The Board finds that a nexus opinion is 
necessary prior to reaching a decision in the veteran's case.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, including notifying the 
veteran of the evidence he needs to 
submit and that which will be obtained by 
VA.  
VBA should request from the veteran that 
he submit additional corroborating 
evidence of his claimed stressors.  In 
particular, the veteran should be 
requested to provide details concerning 
his unit, including providing the name, 
rank, unit, and any other clarifying 
information as to the identity of any 
individuals involved in the alleged 
stressful events.  The veteran should 
also be requested to provide a status 
update regarding his application for the 
Combat Infantryman Badge. 

2.  If additional evidence is obtained , 
VBA should review the file and prepare a 
summary of all of the veteran's claimed 
stressors.  This summary, together with a 
copy of the DD 214, a copy of this 
remand, and all associated documents, 
should be sent to the USASCRUR.  That 
agency should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.

3.  VBA should then arrange for a medical 
nexus opinion from an appropriate 
specialist.  In conjunction with 
preparing this opinion, the specialist 
should review the claims file and make a 
specific determination whether PTSD is an 
appropriate diagnosis for the veteran 
and, if so, whether it is as least as 
likely as not related to the veteran's 
in-service, rather than pre-service, 
stressors.  If the specialist deems it 
necessary, the veteran should undergo a 
VA examination and/or diagnostic testing.  
The specialist's report should be 
associated with the veteran's VA claims 
folder.

4.  Following the completion of the 
foregoing, VBA should readjudicate the 
claim.  If the claim remains denied, VBA 
should issue a supplemental statement of 
the case, and the veteran and his 
representative should be allowed an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].




	                  
_________________________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




